 1
 2
 3
 4
 5                      IN THE UNITED STATES DISTRICT COURT
 6                               FOR THE DISTRICT OF ARIZONA
 7
 8   Roy and Josie Fisher, et al.,                  No. CV-74-00090-TUC-DCB
                                                    (Lead Case)
 9                        Plaintiffs
10   and
11   United States of America,
12                        Plaintiff-Intervenor,
13   v.
14   Tucson Unified School District, et al.,
15                        Defendants,
16   and
17   Sidney L. Sutton, et al.,
18                        Defendants-Intervenors,
19   Maria Mendoza, et al.,                         No. CV-74-0204-TUC-DCB
                                                    (Consolidated Case)
20                         Plaintiffs,
21   and
22   United States of America,
23                         Plaintiff-Intervenor,
24                                                  ORDER
     v.
25
     Tucson Unified School District, et al.
26
                           Defendants.
27
28
     Family and Community Engagement (FACE): USP § VII
 1          On September 6, 2018, the Court considered the District’s request for unitary status
 2   for the USP § VII, Family and Community Engagement (FACE). The Court noted that
 3   FACE provisions stretch across the USP, making FACE a multi-provision and multi-
 4   departmental program. After considering full briefing by the parties and a R&R from the
 5   Special Master, the Court reviewed the FACE Action Plan (Doc. 2101-2) and found: “the
 6   only remaining question relevant to awarding unitary status for VII, Family and
 7   Community Engagement, is the implementation of a districtwide strategy for family and
 8   community engagement services at school-sites and an effective data gathering and
 9   tracking program.” (Order (Doc. 2123) at 136.) The Court noted that the FACE Action
10   Plan reflected heavy reliance on the African American Student Support Department
11   (AASSD) and the Mexican American Student Support Department (MASSD), and the
12   Court asked the District to reassess whether these two departments were the most effective
13   means of delivering FACE services. At the time, the District had just engaged an expert at
14   John Hopkins University, who was tasked with developing district-wide guidelines for
15   fostering family engagement at the school level. The Court directed the District to file an
16   update to the FACE Action Plan, subsequent to the conclusion of the expert’s work and to
17   cross-reference as appropriate the District’s Post-Unitary Status AASSD and MASSD to
18   make it clear there was no interdepartmental duplication of FACE efforts. Id. at 136-37.
19          On December 6, 2018, the District filed, what is more accurately described as, a
20   supplement to the FACE Action Plan. (Update to FACE (Doc. 2154-1)). Again, on April
21   10, 2019, the Court called for further revision to the FACE Action Plan related to its heavy
22   reliance on AASSD and MASSD for delivery of services. The Court found that the FACE
23   Action Plan failed to clearly define the interconnectivity between the FACE Department
24   and the two student support service departments and ordered the District to revise the Post-
25   unitary AASSD and MASSD Plans, FACE Action Plan and the ELL Plan. (Order (Doc.
26   2213) at 12-20.) The Court called for an executive summary as a means for the District to
27   present a comprehensive overview of the interconnectivity of all the USP plan provisions.
28


                                                -2-
 1   The FACE, AASSD and MASSD Plans, and ELL Plan revisions, due September 1, 2019,
 2   have been filed. The executive summary is due December 1, 2019.
 3          Unfortunately, the Post-unitary AASSD and MASSD Plans remained unacceptable
 4   to the Special Master as, in his opinion, being wasteful duplications of effort of tasks more
 5   effectively performed by other core departments. The Court has directed the Special Master
 6   to recommend post-unitary plans for the two departments. (Order (Doc. 2359)).
 7          As this Court recognized when it extended the time for the Special Master to file the
 8   R&R in respect to the ELL Plan revisions, further consideration of these interconnected
 9   departments cannot be made until the roles and responsibilities of the post-unitary AASSD
10   and MASSD are clearly defined. The Special Master recommends as much, and therefore,
11   the Court delays the interconnectivity assessment for the FACE Plan. The delay will also
12   afford the District an opportunity to update the FACE Plan to reflect the implementation
13   of a major new FACE initiative with respect to school level family engagement. (R&R
14   (Doc. 2366; 2377 amended) at 2.)
15          The scope of the post-unitary status AASSD and MASSD has been a subject
16   pending too long before this Court, and the delay regarding these departments’ roles and
17   responsibilities is now affecting review of other core USP department plans, such as the
18   FACE and ELL plans. The Special Master’s R&Rs regarding the post-unitary AASSD and
19   MASSD and the ELL Plan are due, simultaneously, on December 6, 2019. The Court will,
20   simultaneously, consider the FACE Action Plan. The Court continues the deadline for the
21   executive summary to be after the Court resolves any objections to the Special Master’s
22   recommendations for these plans.
23          Interconnectivity
24          While, as explained above, the Court does not have sufficient information to address
25   the interconnected relationships between core departments carrying out FACE
26   responsibilities, it can provide some direction for the what should be the final revision.
27   First, the Court accepts the overall structure for the FACE Department’s administration of
28   FACE services, which are either 1) school-based activities or 2) central district activities.


                                                 -3-
 1   School based activities are provided on-site by school staff, with primary responsibility
 2   placed on school principals. Central district activities are provided either directly by the
 3   FACE Department or by “other departments.” The interconnectivity issue involves the
 4   FACE activities provided by other departments. The Court accepts the District’s reference
 5   in the FACE Plan to the “other departments,” with “[e]ach of these departments [being]
 6   primarily responsible for the specific family engagement activities identified in those
 7   plans.” (FACE Plan (Doc. 2262-1) at 13.) The District identifies these other departments’
 8   plans as AASSD and MASSD Operating Plans, the ELL Dropout Prevention Plan, the
 9   Magnet and ALE Departments. Id. at 13. The Court believes that this is not a complete list.
10   The FACE Plan shall be revised to expressly identify each USP Plan being relied on by the
11   District for the purpose of identifying primary FACE activity responsibilities, where the
12   FACE Department plays a supporting role. The FACE Plan provides for the FACE
13   Department to provide “guidance and support for events and needs, event coordination, use
14   of Family Resource Centers, child care and transportation services.” Id. at 12.
15          The District’s FACE Plan, likewise, reflects that the FACE Department plays a
16   supportive role for the following departments: language acquisition, health services,
17   counseling, and curriculum and instruction. Id. at 12. The District shall clarify where these
18   other departments’ FACE activities fit into the USP and revise as necessary the related
19   USP Plans to reflect the context of the primary FACE responsibilities being performed by
20   these departments.
21          For the purpose of this review, the District shall attach the excerpted portions of all
22   referenced USP Plans identified in the FACE Plan.
23          Once clearly identified in the FACE Plan, the Court is willing to rely on those other
24   departments’ plans to “detail the [FACE] activities undertaken by each of those
25   departments,” id. 13, but the District must ensure that each of these “other department”
26   USP Plans do in fact include a FACE section detailing the activities undertaken by that
27   department. For example, as this Court has repeatedly noted, the District’s FACE Plan fails
28   to include ELL FACE activities. The FACE Plan only once references ELL FACE


                                                 -4-
 1   activities, by referencing the ELL Dropout Prevention Plan. Id. at 13. The Supplemental
 2   Notice of Compliance, Goals for ELL Dropout and Graduation Rates does not include a
 3   FACE provision (Doc. 2310-1); it does not include any reference whatsoever to FACE
 4   activities. Assuming the ELL Supplement is considered in conjunction with the ELL
 5   Action Plan: Graduation and Dropout Prevention (Doc. 2261-1), the plan includes a FACE
 6   section, § D, Family Engagement Strategies. Accordingly, both documents are relevant to
 7   the inquiry regarding the sufficiency of FACE activities for ELL students and should have
 8   been referenced by the District.1 Both shall be considered in the context of the ELL R&R
 9   due December 6, 2019. Likewise, the Special Master shall include a FACE section in the
10   AASSD and MASSD, due December 6, 2019.
11          The Court’s review of the ELL Plan, FACE section, reflects that the FACE
12   Department works with the Language Acquisition Department, which as noted above the
13   FACE Plan identified as an “other department” providing FACE services to ELL students.
14   More accurately described the FACE Department in part uses the Language Acquisition
15   Department to identify FACE-service needs and to provide FACE activities to ELL
16   students and families. This should be reflected in the FACE Plan, District FACE Activities
17   for both School-based Activities and Central-district activities for providing FACE to ELL
18   students and families. Clarity is especially important in the FACE Plan for any “other
19   departments,” like the Language Acquisition Department, if there is no USP Plan expressly
20   referenced for details.
21          The District shall also revise the cross-departmental FACE activity chart, Exhibit 4.
22   First, it shall be in large enough print, at least 10-point font, to be read, and include a key
23   defining the various abbreviations and explain any chart categories that are not self-
24   evident. The District in some instances identifies multiple departments as the primary
25
26          1
              Here is an example of how the Court’s previous directive for the District’s website
     to be updated with all relevant USP Plans could have assisted the Court and parties in the
27   ongoing reviews being conducted to determine unitary status. The District shall contact the
     Court’s law clerk, Greer Barkley, for assistance in determining the status of the USP Plans
28   as either approved or pending and to ensure that the District’s website is updated in this
     regard.

                                                  -5-
 1   department responsible for an activity. There may only be one Primary Department, and
 2   the District’s definition of “Primary Department’ shall coincide with the FACE Plan’s
 3   identification of District FACE activities or some “other department” by reference to a
 4   USP Plan for details of those FACE activities. Finally, the FACE Plan needs to be updated
 5   to afford the District an opportunity to include, what the Special Master describes as, “a
 6   major new FACE initiative with respect to school level family engagement.” (R&R (Doc.
 7   2371) at 2.)
 8          In addition to revising the FACE Plan to comply with the directives contained in
 9   this Order, the District shall request a corresponding amendment, if needed, for any USP
10   Plan that has been approved by the Court. Alternatively, the District shall file any
11   correspondingly revised USP Plan, if needed, to include a FACE provision, for any USP
12   plan currently pending review and approval.
13          School Websites
14          According to the Mendoza Plaintiffs, the District fails to comply with the Court’s
15   April 22, 2019, directive to ensure that school websites include FACE information is
16   updated, as follows: “an updated newsletter and a current schedule for site counsel, PTA,
17   SCPC, and Governing Board meetings, updated contact information for these committees
18   and boards, and any relevant trainings to promote participation.” (Order (Doc. 2217) at 4.)
19   However, on May 22, 2019, the District filed a Supplemental Notice of Compliance (Doc.
20   2219) reflecting that the FACE Plan had been updated to require “school staff to keep
21   websites updated and current regarding: family engagement events, including but not
22   limited to site council, PTO, SCPC, and Governing Board meetings. On September 10,
23   2019, the Court noted there were no objections. (Order (Doc. 2273)).
24          The Mendoza Plaintiffs reviewed the websites during the week of September 16,
25   2019, and found the District failed to comply with its self-imposed completion date of July
26   31, 2019, to fully implement its plan to update the school websites. (Mendoza Plaintiffs’
27   Objection (Doc. 2288) at 7-11; (Doc. 2288-1) at 1-16.) The District responds that it
28   undertook a major effort to update and maintain its individual school websites.” (TUSD


                                                -6-
 1   Response (Doc. 2318) at 10.) The District describes in detail a process, which is accurately
 2   described as a major undertaking, including developing website structure that can share
 3   district calendar information automatically with the school websites and reflects the menu
 4   directives made by this Court, then training for school staff as to how to promulgate the
 5   requisite data and keep it updated. It took seven weeks or until July 31, 2019, just to
 6   complete the structural updates for the 86 school sites, and still the data entry and training
 7   remained to be completed. Id. at 11-13.
 8          The District’s endeavors are a good example of the effort necessary to move from
 9   planning to operations. It appears to the Court that the District has websites which if kept
10   updated will promote family and community engagement, pursuant to the FACE Plan. The
11   websites provide updated school newsletters, calendars for school and district events and
12   meetings, and contact information2 for the various school and district organizations,
13   committees, and groups. The Court has reviewed the District’s Appendix 4: Compliance
14   Chart and finds full compliance. The only remaining concern is that the websites be kept
15   up to date. This is especially important because the school-site website responsibilities are
16   so new; the District’s support of these efforts is especially important now in the infancy of
17   these efforts. The District shall conduct a compliance check, using the Compliance Chart,
18   twice a year, once for each semester. The District shall file the Compliance Chart for SY
19   2019-20, second semester, for SY 2020-21, and thereafter, include it in the DAR.
20          Accordingly,
21          IT IS ORDERED that, pursuant to ongoing monitoring of school websites every
22   semester, the Court finds the District is in full compliance with the directives of this Court
23   to update the school websites for FACE.
24          IT IS FURTHER ORDERED that the District shall contact the Court’s law clerk,
25   Greer Barkley, at 520 205 4560 for assistance in determining the status of the USP Plans
26   as either approved or pending and to keep the District’s website updated in this regard.
27
            2
              Contact information should be a telephone number and email, which is sufficient
28   for a parent to reach someone knowledgeable regarding the inquiry who can provide
     relevant meeting and participation information.

                                                 -7-
 1          IT IS FURTHER ORDERED that the Report and Recommendation (Doc. 2366,
 2   2371) to delay consideration of the FACE Plan is ADOPTED by the Court.
 3          IT IS FURTHER ORDERED that the FACE Plan (Doc. 2262-1)3 shall be revised
 4   as described herein and refiled on December 6, 2019, including the excerpted portions of
 5   the referenced USP Plans identified in the FACE Plan.
 6          IT IS FURTHER ORDERED that if necessary, the District shall simultaneously
 7   submit any requests for related amendments to any approved USP Plans or simultaneously
 8   file a Revised USP Plan for any USP Plan pending approval.
 9          IT IS FURTHER ORDERED that within 14 days, the Plaintiffs may file
10   Objections, and thereafter, within 7 days, the District may file a Reply. The Special Master
11   shall have 14 days to file the R&R.
12          IT IS FURTHER ORDERED that the Executive Summary shall be due within 30
13   days of the Court’s resolution of any Objections to the Post-Unitary Status AASSD and
14   MASSD Plans, the ELL Plan, and the FACE Plan.
15          Dated this 2nd day of December, 2019.
16
17
18
19
20
21
22
23
24
25
26
27          3
             The Court asks the District to revise this document, not supplement it except for
     the requested excerpts from the other USP Plans which shall be attached. Revisions should
28   be highlighted to facilitate review. The Court treats the District’s Update to FACE Plan,
     December 2018, (Doc. 2154-1), as a status report.

                                                -8-
